Citation Nr: 0113588	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  00-19 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1939 to 
November 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The veteran appeared before the undersigned member of the 
Board in a videoconference hearing in December 2000.  The 
veteran testified that he was a medic in service and that he 
experienced stressful events in caring for wounded and dead 
soldiers.  He also stated that he was frightened by mortar 
and artillery fire that exploded close to his aid station 
during his military service in Europe.  At this hearing the 
veteran submitted additional evidence with a waiver of RO 
review.  This evidence includes a psychological assessment 
from a licensed professional counselor who diagnosed post-
traumatic stress disorder.  The veteran has requested that he 
be provided a VA psychiatric examination and has yet to be 
provided such an examination.  In view of the Veterans Claims 
Assistance Act such an examination must be provided.

There veteran's claims file is a reconstructed claims file.  
The RO should document all attempts that have been made to 
find and reconstruct the veteran's original records and 
claims file.  Additionally, the record does not reflect any 
attempt to obtain the veteran's service medical records, 
including from secondary sources, as necessary.

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have provided treatment for him for 
his claimed post-traumatic stress 
disorder.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
If the RO is unable to obtain any 
identified records the RO must identify 
to the veteran which records were 
unobtainable, the RO must describe to the 
veteran the efforts which were made in 
the attempt to obtain those records, and 
the RO must describe any further action 
to be taken by VA with respect to the 
claim.  Copies of all correspondence to 
the veteran must be sent to the veteran's 
representative.

2.  The RO should send a letter to the 
veteran requesting that he describe in 
detail all of his claimed stressors.  The 
RO should attempt to verify any of the 
stressors for which verification is 
possible, and for which there has been no 
RO finding that such stressor occurred 
while the veteran was engaged in combat 
activity with the enemy.

3.  The RO should document all attempts 
that have been made to find and 
reconstruct the veteran's original 
records and claims file.  The RO should 
also document all attempts made to obtain 
the veteran's service medical records, 
including from secondary sources.

4.  If the RO has identified a verified 
or combat-related stressor, the veteran 
should be scheduled for a VA psychiatric 
examination.  the examiner should be 
asked to make a determination as to 
whether the veteran has post-traumatic 
stress disorder and, if so, to provide an 
opinion as to whether it is as likely as 
not that such post-traumatic stress 
disorder is a result of the verified or 
combat-related inservice stressor.  The 
veteran's claims file must be provided to 
the examiner and reviewed prior to the 
examination.  The VA examiner should 
state on the examination report whether 
such review of the record has been made.  
The examiner must ensure that all 
indicated tests and studies are 
accomplished.  The examiner should 
provide reasons and bases for all 
opinions expressed.  

5.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the VA 
examination report.  If the report does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned to the reviewer for 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998). 

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied. 

7.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claim for service connection 
for post-traumatic stress disorder.

8.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case, 
including reflecting RO consideration of 
all pertinent evidence received since 
issuance of the August 2000 statement of 
the case, and be given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




